Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,727,329 B2 to Lin et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claim makes obvious the instant Application.

Regarding independent claim 1: Lin teaches (claims 1-10) a semiconductor device, comprising: 
a first device formed on a substrate, the first device including: 
a first conductive layer having a first dopant type; 

a first gate, a first source, and a first drain formed over the first III-V semiconductor layer; 
a second device formed on the substrate, the second device including: 
a second conductive layer having a second dopant type; 
a second III-V semiconductor layer disposed over the second conductive layer; and a second gate, a second source, and 
a second drain formed over the second III-V semiconductor layer; and 
wherein the first III-V semiconductor layer and the second III-V semiconductor layer are separated by a distance (Claim 2: a first gate, a first source, and a first drain is for the first device and a second gate, a second source, and a second drain is for the second device; the gate, source and drain are inherently present the in a transistor). 
Regarding claim 2: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the substrate has the first dopant type (Claim 1, Lines 1-3). 
Regarding claim 3: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
further comprising: a conductive feature extending from the first conductive layer to the first source (Claim 3). 
Regarding claim 4: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first III-V semiconductor layer includes a GaN layer and an AlGaN layer directly interfacing the GaN layer (Claim 10).
Regarding claim 5: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first conductive layer and the second conductive layer are electrically isolated from one another (Claim 6). 
Regarding claim 6: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the first conductive layer physically interfaces the second conductive layer (Claim 7). 
Regarding claim 7: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the first conductive layer is physically separated from the second conductive layer by the distance (Claim 1, Lines 13-14). 

Claims 8-13, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10,727,329 B2 to Lin et al in view of PGPub No. US 2013/0256829 A1 to Kikkawa
Regarding claim 8: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
Lin does not expressly teach that the device further comprises
a barrier structure of dielectric material is disposed in the distance. 
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising a first device ([0077] and [0088]: device on the left side), a second device ([0077] and [0088]: 
Kikkawa further teaches that the device further comprises
a barrier structure of dielectric material ([0065]-[0066], [0070], [0073], [0083] and [0091]: 4/5) is disposed in the distance ([0062]-[0063]: the opening creates a distance).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lin, the barrier structure of dielectric material is disposed in the distance, as taught by Kikkawa for the benefit of reducing or eliminating if possible signal cross-talk between the two adjacent devices.
 Regarding claim 9: Lin teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
Lin does not expressly teach that an isolation region is disposed in the distance, the isolation region being dielectric material. 
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising a first device ([0077] and [0088]: device on the left side), a second device ([0077] and [0088]: device of the right side) and a distance ([0062]-[0063]: the opening creates a distance) between the first device and the second device ([0077] and [0088]),
Kikkawa further teaches that the device further comprises
an isolation region ([0065]-[0066], [0070], [0073], [0083] and [0091]: region occupied by material 4/5) is disposed in the distance, the isolation region being dielectric material ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation region is a dielectric material 4/5) is disposed in the distance ([0062]-[0063]: the opening creates a distance).

Regarding independent claim 10: Lin teaches (claims 1-10) a semiconductor device, comprising: 
a substrate having a first dopant type; 
a first conductive layer over the substrate and having the first dopant type; 
a second conductive layer over the substrate and having a second dopant type,
a first III-V semiconductor layer over the first conductive layer; 
a second III-V semiconductor layer over the second conductive layer (Claim 9). 
Lin does not expressly teach an isolation layer extending between the first III-V semiconductor layer and the second III-V semiconductor layer.
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising a first device ([0077] and [0088]: device on the left side) including a first III-V semiconductor layer ([0051]: 2b on left side),
 an isolation layer extending between the first III-V semiconductor layer and the second III-V semiconductor layer,
 Kikkawa further teaches that the device further comprises
an isolation layer extending between the first III-V semiconductor layer and the second III-V semiconductor layer ([0065]-[0066], [0070], [0073], [0083] and [0091]: 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lin, the isolation layer extending between the first III-V semiconductor layer and the second III-V semiconductor layer, as taught by Kikkawa for the benefit of reducing or eliminating if possible signal cross-talk between the two adjacent devices.
Regarding claim 11: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
 wherein the isolation layer interfaces each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer). 
Regarding claim 12: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the isolation layer interfaces a top surface of each of the first conductive layer and the second conductive layer (KIikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer, including the top surfaces). 
Regarding claim 13: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the isolation layer interfaces a sidewall of each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] 
Regarding claim 15: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends, further comprising:
a third conductive layer between the first conductive layer and the first III-V semiconductor layer, wherein the third conductive layer has the second dopant type (Lin: claim 9, at the interface a 2DEG layer is inherently formed for heterojunction structure devices. e.g., HEMT).
Regarding claim 16: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 15, on which this claim depends, further comprising:
 further comprising: a conductive feature interfacing the third conductive layer, the first conductive layer (Lin: claim 9, at the interface a 2DEG layer is inherently formed for heterojunction structure devices. e.g., HEMT), and a source disposed over the first III-V semiconductor layer (Lin: Claim 4, source disposed over the first III-V semiconductor layer is inherently present for this type of device). 
Regarding independent claim 17: Lin teaches (claims 1-10) a semiconductor device, comprising: 
a first III-V semiconductor device formed on a substrate, 
the first III-V semiconductor device formed over a first conductive layer having a first dopant type; and 
a second III-V semiconductor device formed on the substrate, 
the second III-V semiconductor device formed over a second conductive layer having a second dopant type, 

Lin does not expressly teach an isolation region extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer.
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising
 a first III-V semiconductor device and the second III-V semiconductor device ([0051]: left side device and a second [0051]: right side device, respectively), a first conductive layer ([0051]: 2b, left side and right side device) and a second conductive layer ([0051]: 2d, left side and right side device),
Kikkawa further teaches that an isolation region ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5) extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer ([0051], [0054] and [0088]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lin, the isolation region extending between the first III-V semiconductor device and the second III-V semiconductor device and interfaces each of the first conductive layer and the second conductive layer, as taught by Kikkawa for the benefit of more effectively separating the adjacent devices, thus reducing or eliminating if possible signal cross-talk between the two adjacent devices.
Regarding claim 18: Lin teaches the claim limitation of the semiconductor device of claim 17, on which this claim depends.
Lin does not expressly teach that the isolation region interfaces top surfaces of each of the first conductive layer and the second conductive layer. 
Kikkawa teaches (e.g., Figs. 4-12) a semiconductor device comprising a first conductive layer ([0051]: 2b, left side and right side device) and a second conductive layer ([0051]: 2d, left side and right side device) and an isolation layer ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5).
Kikkawa further teaches that the isolation region ([0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5) interfaces top surfaces of each of the first conductive layer and the second conductive layer ([0051]: layer 2b and 2d, left side and right side device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lin, the isolation region interfacing top surfaces of each of the first conductive layer and the second conductive layer, as taught by Kikkawa for the benefit of reducing or eliminating if possible signal cross-talk between the two adjacent devices.
Regarding claim 19: Lin teaches the claim limitation of the semiconductor device of claim 17, on which this claim depends.
wherein isolation region interfaces sidewalls of each of the first conductive layer and the second conductive layer (Kikkawa: [0065]-[0066], [0070], [0073], [0083] and [0091]: isolation layer 4/5 interfaces each of the first conductive layer and the second conductive layer, including sidewalls). 
Regarding claim 20: Lin teaches the claim limitation of the semiconductor device of claim 17, on which this claim depends,
wherein the isolation region is a dielectric material (Kikkawa: [0065]-[0066], [0070], [0072]-[0073], [0083] and [0091]: 4/5 is dielectric). 

Claims 10-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10,727,329 B2 to Lin et al in view of PGPub No. US 2013/0256829 A1 to Kikkawa.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10,727,329 B2 to Lin et al in view of PGPub No. US 2013/0256829 A1 to Kikkawa as applied above and further in view of  US 2016/0293596 A1 to Fareed et al.
Regarding claim 14: Lin and Kikkawa teach the claim limitation of the semiconductor device of claim 10, on which this claim depends,
 the isolation layer is one of an oxide (Kikkawa: [0073] Al.sub.2O.sub.3 film 5A).
Lin as modified by Kikkawa does not expressly teach that the isolation layer is one of silicon oxide, silicon nitride, SiON, or GaN. 
Fareed teaches (e.g., Fig. 1) a semiconductor device comprising an isolation layer ([0022]: 132),
Fareed further teaches that the isolation layer is one of silicon oxide, silicon nitride, SiON, or GaN ([0022]: layer 132 is silicon oxide). 

Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 4,830,980 A) in view of Kub et al. (US 2014/0264379 A1).
Regarding independent claim 1: Hsieh teaches (e.g., Figs. 3A-3F) a semiconductor device, comprising: 
a first device (P-channel device) formed on a substrate (54), the first device including: 
a first conductive layer (56);
a first III-V semiconductor layer (semiconductor layer 72, p-Al.sub.x Ga.sub.1-x As) disposed over the first conductive layer; and 
a first gate (94, p-channel region), 
a first source (86, p-channel region), and a first drain (88, p-channel region), formed over the first III-V semiconductor layer; 
a second device (n-channel device) formed on the substrate (54), 
the second device including: a second conductive layer () having a second dopant type; 
a second III-V semiconductor layer (58 n-channel device region) disposed over the second conductive layer; 

a second drain (92) formed over the second III-V semiconductor layer; and 
wherein the first III-V semiconductor layer and the second III-V semiconductor layer are separated by a distance (first III-V semiconductor layer 72 and second III-V semiconductor layer 58 are separated by a distance, 76). 
Hsieh does not expressly teach a first conductive layer having a first dopant type. 
Kub teaches (e.g., Fig. 2) a semiconductor device comprising
a first conductive layer ([0023] and [0031]-[0033]: first material) having a first dopant type ([0023] and [0031]-[0033]: first material includes p-type doped layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hsieh, the first conductive layer having a first dopant type, as taught by Kub, for the benefit of helping in the carrier mobility effectively, and thus improve device performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826